      Case 1:20-cv-10758-KPF-KHP Document 18
                                          17 Filed 07/17/21
                                                   07/16/21 Page 1 of 2
                                       U.S. Department of Justice
[Type text]
                 USDCSDNY                           United States Attorney
                 DOCVMINT                           Southern District of New York
                 ELECTRONICALLY FILED               86 Chambers Street
                                                    New York, New York 10007
                 DOC#:
                       ------
                 DATEFILED:
                            07/17/2021
                             - -- --
                                                    July 16, 2021

By CM/ECF

Honorable Katharine H. Parker
United States Magistrate Judge
United States Courthouse
500 Pearl Street
New York, NY 10007-1312
                                                                        ~u~·-
                                                                         -~ _
                                                                     APPLICATION GRANTED


                                                                     Hon. Katharine H. Parker, U.S.M.J.
                                                                                           07/17/2021
   Re:     Dadario v. Comm 'r of Soc. Sec., 1:20-cv-10758-KPF-KHP

Dear Judge Parker:

This Office represents the Commissioner of Social Security (Commissioner) in the above-
referenced action pursuant to 42 U.S.C. § 405(g), challenging a decision by the Commissioner
denying Plaintiff 's application for benefits. Pursuant to the Court's Order dated May 24, 2021
(CM/ECF No. 15), the Commissioner is to file a certified administrative record (CAR) by July
23, 2021. The undersigned respectfully requests a 60-day extension of this deadline to
September 21, 2021, to file the CAR.

This is the Commissioner' s second request for an extension of the deadline to file this CAR. The
extension is necessary because teleworking and other temporary workplace changes since mid-
March 2020 due to the COVID-19 pandemic continue to significantly impact the operations of
the Social Security Administration's Office of Appellate Operations (OAO) and materially affect
its ability to prepare certified administrative records, including obtaining transcriptions of
hearing recordings from private contractors (transcription vendors). See generally April 29,
2021 Declaration by Executive OAO Director Jebby Rasputnis (Decl.) (attached). Over the past
year, OAO has redesigned its business process to allow for a virtual CAR preparation process,
and has worked and continues to work to expand and improve this process, particularly in order
to accommodate the increased number of new court cases. See Decl. ¶¶ 2-6. After months of
piloting new processes, updating vendor agreements, and making staffing changes, OAO
continues to work towards increasing its productivity of the transcriptions of the hearing
recordings in several respects. See Decl. ¶ 2. First, it is providing transcription vendors with
direct access to the hearing recordings. See Decl. ¶ 2. Second, OAO secured additional
transcription vendor capacity, and is continuing to seek additional capacity. See Decl. ¶ 2.
Third, OAO increased its own participation in the transcription process by establishing an in-
house transcription cadre with updated technology, and working with agency closed captioners
to assist with transcription. See Decl. ¶ 2. These changes have enabled OAO to increase its
CAR production. For instance, OAO is averaging production of over 700 transcripts per week,
which is almost double the number of transcripts it produced prior to the COVID-19 pandemic.
See Decl. ¶ 3.
       Case 1:20-cv-10758-KPF-KHP Document 18
                                           17 Filed 07/17/21
                                                    07/16/21 Page 2 of 2

                                                                                             Page 2



Although the current process has improved and CAR production has increased, challenges
remain, particularly as a result of the significant increase in new court case filings. See Decl. ¶¶
4-6. OAO respectfully requests continued patience as it works to add transcription capacity,
increase production of CARs, and address rising court case filings. Decl. ¶ 6.

We have conferred with Plaintiff ' s counsel regarding this application, and counsel advised that
he consents to this request.

Thank you for Your Honor' s consideration.

                                              Respectfully submitted,

                                              AUDREY STRAUSS
                                              United States Attorney

                                       By:    Ariella Zoltan
                                              Ariella Zoltan
                                              Special Assistant United States Attorney
                                              c/o Social Security Administration
                                              Office of General Counsel
                                              26 Federal Plaza, Room 3904
                                              New York, NY 10278
                                              Tel.: (212) 264-2217
                                              Fax: (212) 264-6372
                                              ariella.zoltan@ssa.gov

cc: Daniel Berger, Esq.
